 Case 3:19-cv-00813-REP Document 67 Filed 06/26/20 Page 1 of 2 PageID# 3302



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                                                 )
CHMURA ECONOMICS &                               )
ANALYTICS, LLC,                                  )
                                                 )
                     Plaintiff/Counterclaim      )
                     Defendant,                  )      Case No. 3:19-cv-813-REP
                                                 )
v.                                               )
                                                 )
RICHARD LOMBARDO,                                )
                                                 )
                     Defendant/Counterclaim      )
                     Plaintiff.                  )

                    NOTICE OF FILING OF REDACTED EXHIBITS

       Pursuant to the Court’s Order dated June 8, 2020 (ECF No. 62), Chmura Economics &

Analytics, LLC files the attached redacted versions of Exhibits 34 and 35 to its Motion for

Summary Judgement, unredacted version of which are filed under seal (ECF No. 38).



DATED: June 26, 2020

                                          ___________/s/________________
                                          Rodney A. Satterwhite (VA Bar No. 32907)
                                          Christopher M. Michalik (VA Bar No. 47817)
                                          Heidi E. Siegmund (VA Bar No. 89569)
                                          McGuireWoods LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, Virginia 23219
                                          (Office) (804) 775-1000
                                          (Fax) (804) 698-2158
                                          rsatterwhite@mcguirewoods.com
                                          cmichalik@mcguirewoods.com
                                          hsiegmund@mcguirewoods.com

                                          Counsel for Plaintiff/Counterclaim Defendant
 Case 3:19-cv-00813-REP Document 67 Filed 06/26/20 Page 2 of 2 PageID# 3303



                                  CERTIFICATE OF SERVICE
       I hereby certify that on the 26th day of June, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                  /s/
                                              Heidi E. Siegmund (VSB No. 89569)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, VA 23219
                                              (Office) (804) 775-1000
                                              (Fax) (804) 698-2158
                                              hsiegmund@mcguirewoods.com

                                              Counsel for Plaintiff/Counterclaim Defendant




                                                 2
